              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE
COUNCIL, BOLD ALLIANCE,
NATURAL RESOURCES DEFENSE              CV-19-44-GF-BMM
COUNCIL, SIERRA CLUB, CENTER
FOR BIOLOGICAL DIVERSITY, and
FRIENDS OF THE EARTH,                      ORDER

Plaintiffs,

vs.

UNITED STATES ARMY CORPS OF
ENGINEERS and LT. GENERAL
TODD T. SEMONITE (in his official
capacity as U.S. Army Chief of
Engineers and Commanding General of
the U.S. Army Chief of Engineers),

Defendants,

TRANSCANADA KEYSTONE
PIPELINE, LP, a Delaware limited
partnership, and TC ENERGY
CORPORATION, a Canadian Public
company,

Defendant-Intervenors.
      Defendant-Intervenors have moved for an order allowing Peter R. Steenland,

Esq. and Peter C. Whitfield, Esq. to appear pro hac vice in this case with Jeffrey

Oven, Esq., designated as local counsel. The applications of Mr. Steenland and Mr.

Whitfield appear to be in compliance with L.R. 83.1(d).

IT IS ORDERED:

      Defendant-Intervenors’ motions to allow Mr. Steenland and Mr. Whitfield to

appear on its behalf, (Docs. 25 and 26) are GRANTED, subject to the following

conditions:

      1.      Local counsel shall exercise the responsibilities required by L.R.

83.1(d) and must be designated as lead counsel or as co-lead counsel;

      2.      Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.      Mr. Steenland and Mr. Whitfield must each do their own work. Each

must do their own writing, sign their own pleadings, motions, briefs, and, if

designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.      Local counsel shall also sign all such pleadings, motions and briefs and

other documents served or filed; and

      5.      Admission is personal to Mr. Steenland and Mr. Whitfield.




                                          -2-
      IT IS FURTHER ORDERED that each applicant shall file, within fifteen

(15) days from the date of this Order, an acknowledgment and acceptance of his

admission under the terms set forth above.

      DATED this 14th day of August, 2019.




                                        -3-
